                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


 HARVEY MAHLER,

                  Plaintiff,
                                              Case No. 19-cv-03848
                      v.
                                              Judge John Robert Blakey
 VITAMIN SHOPPE INDUSTRIES,
 INC. d/b/a THE VITAMIN SHOPPE,

                 Defendant.



                     MEMORANDUM OPINION AND ORDER


        Plaintiff Harvey Mahler purchased a vitamin supplement manufactured and

sold by Defendant Vitamin Shoppe Industries Inc. d/b/a The Vitamin Shoppe.

Plaintiff now brings various tort, contract, and deceptive business practice claims

against Defendant, asserting that the “Vitamin Shoppe One Daily Men’s 50+” (the

Vitamin Supplement) contains dangerous levels of heavy metals which made Plaintiff

sick.   [14].   Defendant moves to dismiss under Federal Rule of Civil Procedure

12(b)(6). [16]. For the reasons stated below, this Court denies in part, and grants in

part, Defendant’s motion to dismiss.


                                  BACKGROUND

        In June 2017, Plaintiff purchased the Vitamin Supplement from one of

Defendant’s stores located in Skokie, Illinois. [14] ¶ 31. Plaintiff proceeded to take

the daily vitamins as directed on the label. Id. ¶ 32. But shortly thereafter Plaintiff


                                          1
began suffering various serious health issues including elevated blood pressure and

hypertension, artery olusion, and ulnar neuropathy.        Id. ¶¶ 33–35.     Eventually

Plaintiff underwent surgery to place a stent in his renal artery and an

electromygophy (EMG) for foot numbness. Id. ¶¶ 35–36. Plaintiff further alleges he

suffered kidney damage, nerve damage, numbness, burning sensations, and

weakness in his hands, among other things. Id. ¶ 37. Prior to the onset of these

conditions, Plaintiff had no history of “cardiorespiratory events, extremity numbness

or pain, cognitive deficiencies, or organ damage.” Id. ¶ 42.

      Plaintiff also alleges his medical providers “indicated his exposure to heavy

metal toxins through the Vitamin Supplement as a potential cause for his various

medical conditions.” Id. ¶ 38. Finally, he alleges that independent laboratory results

confirm that the Vitamin Supplement contains heavy metal toxins in amounts unsafe

for human consumption. Id. ¶ 39. For these reasons, Plaintiff claims that ingesting

heavy metals contained in the Vitamin Supplement caused his injuries. Id. ¶ 41.

                                LEGAL STANDARD

      Defendant seeks to dismiss the First Amended Complaint for failure to state a

claim under Federal Rule of Civil Procedure 12(b)(6). On a motion to dismiss, this

Court must construe the complaint in the light most favorable to Plaintiff, accept as

true all well-pleaded facts, and draw all reasonable inferences in his favor. Yeftich v.

Navistar, Inc., 722 F.3d 911, 915 (7th Cir. 2013); Bonte v. U.S. Bank, N.A., 624 F.3d

461, 463 (7th Cir. 2010). Statements of law, however, need not be accepted as true.

Yeftich, 722 F.3d at 915. This Court is also limited to considering only the “allegations



                                           2
set forth in the complaint itself, documents that are attached to the complaint,

documents that are central to the complaint and are referred to in it, and information

that is properly subject to judicial notice.” Williamson v. Curran, 714 F.3d 432, 436

(7th Cir. 2013).

       To survive, the complaint must “state a claim to relief that is plausible on its

face.” Yeftich, 722 F.3d at 915. For a claim to have facial plausibility, a plaintiff must

plead “factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). While the factual allegations required to state a plausible claim for relief

depend upon the complexity of the case, threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, will not suffice. Limestone Dev.

Corp. v. Vill. Of Lemont, 520 F.3d 797, 803–04 (7th Cir. 2008).

                                       ANALYSIS

 I.    Plausibility

       Defendant primarily argues that the complaint should be dismissed in its

entirety because it fails to plausibly allege that Defendant’s product caused Plaintiff’s

injuries. [17] at 4–9. In support of this argument, Defendant asks this Court to take

judicial notice of laboratory results attached to its briefing. Id. at 6; [17] (Ex. 1).

       By way of background, Defendant explains that it received these results from

Plaintiff in pre-suit communications. [17] at 6. It further claims these laboratory

results are the same laboratory results Plaintiff references in the complaint, [14] ¶

39, making the results an appropriate subject for judicial notice, [17] at 6; Williamson,



                                             3
714 F.3d at 436. Defendant then goes on to say that the amounts of heavy metal

toxins found in the laboratory results are well below the levels the FDA identifies as

safe levels, thus Plaintiff cannot plausibly state a claim based upon the Vitamin

Supplement. [17] at 8. But this Court cannot merely credit Defendant’s assertion

that the attached laboratory results are, in fact, the same laboratory results

referenced in Plaintiff’s complaint. Indeed, it is possible that Plaintiff submitted

multiple samples for testing or obtained multiple companies to test the samples

producing more than one laboratory result. For this reason, this Court declines

Defendant’s invitation to use judicial notice to avoid an unresolved question of fact,

and instead turns to evaluating the allegations of the complaint.

      Turning to the facts alleged, Plaintiff alleges that he purchased the Vitamin

Supplement and began taking it as directed on the label. [14] ¶¶ 12, 31. Shortly

thereafter, Plaintiff developed a litany of health problems. Id. ¶¶ 17, 33–37. Plaintiff

alleges that these problems resulted from the Vitamin Supplement which contains

heavy metals that can be harmful when ingested, id. ¶¶ 13, 15, and that one of his

medical providers postulated that Plaintiff’s “exposure to heavy metal toxins through

the Vitamin Supplement” was a “potential cause for his various medical conditions,”

id. ¶ 38.   Plaintiff further supports his connection between taking the Vitamin

Supplement and his injuries by alleging that independent laboratory test results

show that the Vitamin Supplement contains harmful amounts of heavy metal toxins.

Id. ¶ 39. He additionally alleges that before taking Defendant’s product, he had “no

history of cardiorespiratory events, extremity numbness or pain, cognitive



                                           4
deficiencies, or organ damages,” id. ¶ 42, further raising an inference that his health

issues and the heavy metals in the Vitamin Supplement might be related. Finally,

Plaintiff alleges that because of the risk for exposure to harmful levels of heavy metal

toxins, the Vitamin Supplement is defectively designed and manufactured, as well as

contains inadequate warnings. Id. ¶ 3.         Based upon these allegations, Plaintiff

presents “a story that holds together” at this early stage of the proceedings. Swanson

v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010). Thus, Plaintiff’s allegations

plausibly establish causation. Id. Accordingly, this Court denies Defendant’s motion

to dismiss based upon plausibility grounds.

II.   Other Pleading Deficiencies

      In a footnote, Defendant also raises a variety of specific pleading defects. [17]

at 4 n.1. Unlike Defendant’s plausibility contention, these arguments fare better.

      A.     Breach of Express Warranty

      First, Defendant’s challenge Plaintiff’s breach of express warranty claim. Id.

It argues the claim must be dismissed because Plaintiff fails to specifically identify

the language of the warranties at issue. Id.

      As relevant here, Plaintiff generally describes the promise or description of the

goods that allegedly gave rise to the express warranties:

             Defendant expressly warranted that the Vitamin
             Supplement ingested by Plaintiff was safe and fit for use
             by consumers, that it was of merchantable quality, that its
             side effects were minimal and comparable to other
             medications used to treat conditions treated by the
             Vitamin Supplement, that it was adequately tested and fit
             for its intended use, and that it was as safe or safer than
             other alternative methods to treat Plaintiff’s condition.

                                           5
[14] ¶ 88. Yet these vague statements do not provide Defendant with fair notice of

the exact representation for which Plaintiff seeks to hold it accountable. Baldwin v.

Star Scientific, Inc., 78 F. Supp. 3d 724, 740 (N.D. Ill. 2015). Without alleging more

specifics about the exact representations at issue, Plaintiff’s claim cannot proceed as

alleged. Heisner ex rel. Heisner v. Genzyme Corp., No. 08-C-593, 2008 WL 2940811,

at *9 (N.D. Ill. July 25, 2008) (dismissing express warranty claims alleging that the

defendant warranted the product was “safe, effective, fit and proper for its intended

use” because the factual content was too “sketchy” to put the defendant on notice).

This Court accordingly grants without prejudice Defendant’s motion to dismiss

Plaintiff’s breach of express warranty claim.

         B.    Negligent Misrepresentation

         Defendant next points to Plaintiff’s negligent misrepresentation claim. Under

Illinois law, negligent misrepresentation claims require the plaintiff to plead, among

other things, that the defendant made “a false statement of material fact.” Equity

Builders & Contractors, Inc. v. Russell, 406 F. Supp. 2d 882, 890 (N.D. Ill. 2005)

(citing Roe v. Jewish Children’s Bureau of Chi., 790 N.E.2d 882, 893 (Ill. 2003)). Much

as before though, Plaintiff does not clearly identify the allegedly false statement at

issue.    [14] ¶ 97.   Instead, he generally asserts “Defendant concealed adverse

information and provided inaccurate or biased information” that “related to the

Vitamin Supplement’s safety and effectiveness.” Id. This generic description is

insufficient to lay out a plausible theory of relief. Cmty. Bank of Trenton v. Schnuck

Mkts., Inc., 210 F. Supp. 3d 1022, 1040 (S.D. Ill. 2016) (dismissing the plaintiffs’

                                             6
negligent misrepresentation claims when they failed to identify any concrete

misrepresentations).      For this reason, this Court grants without Defendant’s

negligent misrepresentation claim.

         C.    Illinois Consumer Fraud and Deceptive Business Practices Act

         Finally, Defendant challenges Plaintiff’s claim for relief under the Illinois

Consumer Fraud and Deceptive Business Practices Act, 815 ILL. COMP. STAT. 505/1.

[17] at 4 n.1. To state a deceptive business practices claim under the Act, plaintiffs

must identify the specific practice or misrepresentation that deceived them. Siegel v.

Shell Oil Co., 656 F. Supp. 2d 825, 832 (N.D. Ill. 2009). This includes identifying

“who misrepresented what to whom, when the deception occurred, and how he was

deceived.” Aliano v. Louisville Distilling Co., LLC, 115 F. Supp. 3d 921, 930 (N.D. Ill.

2015).

         Keeping with the theme of his other representation claims, Plaintiff again fails

to provide necessary details about Defendant’s purported deceptive practices and/or

misrepresentations. [14] ¶ 109 (stating “Defendant violated the ICFA by the use of

deceptive, false, and misleading misrepresentations or omissions of material fact. . .

Defendant communicated, and continues to communicate, the purported benefits and

safety of the Vitamin Supplement while failing to disclose the serious and dangerous

side effects related to the use of Vitamin Supplement”). Indeed, Plaintiff fails to even

state whether the alleged deception at issue stems from a misrepresentation or

omission. Id. Plaintiff’s claim remains analogous to the plaintiffs’ claim in In re

Michaels Stores Pin Pad Litigation. In that case, the plaintiffs alleged the defendant



                                             7
failed “to disclose it had not implemented adequate security measures,” but failed to

identify any communication by the defendant containing the allegedly defective

omission. 830 F. Supp. 2d 518, 525 (N.D. Ill. 2011). Accordingly, the court dismissed

the plaintiffs’ claim. Id. For the same reasons, this Court grants without prejudice

Defendant’s motion to dismiss Plaintiff’s Illinois Consumer Fraud and Deceptive

Practices Act claim.

                                  CONCLUSION

      For the reasons stated herein, this Court denies in part and grants in part

Defendant’s motion to dismiss, [16]. Any amended complaint must be filed on or

before Monday, February 10, 2020.       This Court also sets a status hearing for

Wednesday, February 12, 2020 at 10:15 a.m. in Courtroom 1203. The parties shall

come prepared to set case management dates at the next hearing.



Dated: January 27, 2020



                                             Entered:



                                             __________________________________
                                             John Robert Blakey
                                             United States District Judge




                                         8
